Exhibit 10.12

 

ARIBA BONUS PLAN

 

NORTH AMERICA

 

1. Effective Date and Term. This Plan was adopted by the Compensation Committee
(the “Committee”) of the Board of Directors of Ariba, Inc. (the “Company”)
effective October 1, 2004, and will continue to apply until it is amended or
terminated by the Committee.

 

2. Administration. The Committee administers the Plan and adopts rules and
regulations to implement the Plan. The decisions of the Committee are final and
binding on all parties who have an interest in the Plan.

 

3. Eligibility. Participation in the Plan is limited to non-commercial employees
in good standing who are located in North America. Participation in this Plan is
effective on the day the participant starts in the bonus-eligible job.
Participants must be employed in a bonus-eligible position before the first day
of the last month of the quarter to be eligible to participate in the Plan for
that quarter. Bonus payments will be pro-rated for participants who become
eligible after the start of a quarter or for employees on a leave of absence or
sabbatical for all or part of the quarter. A participant may be removed from the
Plan at any time and for any reason, at the Company’s discretion.

 

4. Determination of Amounts. The Plan may provide a quarterly cash bonus that is
paid based on the achievement of pre-determined Company performance objectives
and individual management objectives. The amount of each participant’s quarterly
bonus is determined as follows:

 

(a) An annual target bonus amount is assigned to the participant at the time of
his or her hiring. The annual target bonus amount may be modified from time to
time thereafter. The quarterly target bonus amount is equal to 25% of the annual
target bonus amount.

 

(b) In the case of most participants, 50% of the actual quarterly bonus is
determined on the basis of the Company’s quarterly revenue score and 50% is
determined on the basis of the Company’s quarterly operating profit score. (The
exception is described below.)

 

(c) “Operating profit” means after-tax income excluding (i) integration-related
expense, (ii) amortization of acquired core technology and in-process R&D, (iii)
amortization of goodwill and intangibles and (iv) amortization of stock-based
compensation.

 

(d) As soon as reasonably practicable after the beginning of a fiscal year, the
Committee determines for each quarter in that year the amounts of revenue and
operating profit that will be required for revenue and operating profit



--------------------------------------------------------------------------------

scores of 0.50, 1.00 and 1.50. If the amount of revenue or operating profit is
less than the amount required for a 0.50 score, the score will be zero. If the
amount of revenue or operating profit is greater than the amount required for a
1.50 score, the score will be 1.50. If the amount of revenue or operating profit
falls between the amounts required for a 0.50 score and a 1.00 score, or between
the amounts required for a 1.00 score and a 1.50 score, then straight-line
interpolation will be used.

 

(e) When the actual amount of revenue for a quarter has been determined, the
revenue score is calculated. Likewise, when the actual amount of operating
profit for a quarter has been determined, the operating profit score is
calculated. Then the two scores are averaged.

 

(f) The average score for the first two quarters of the fiscal year will in no
event exceed 1.20.

 

(g) The average of the two scores is multiplied by each participant’s quarterly
target bonus amount. The result is the participant’s actual quarterly bonus.

 

(h) All calculations for the second and subsequent quarters of a fiscal year are
performed on a cumulative year-to-date basis. The quarterly bonus calculated on
that basis is then reduced by the quarterly bonus or bonuses already paid for
the same fiscal year.

 

(i) A participant’s bonus for each quarter is multiplied by an
individual-performance factor that may be 0% or range from 50% to 150%. However,
in the case of an executive officer, as defined for purposes of section 16 of
the Securities Exchange Act of 1934 (an “Executive Officer”), only the bonus for
the fourth quarter (calculated on a cumulative year-to-date basis) is multiplied
by the individual-performance factor. The individual-performance factor is based
on the attainment of predetermined management objectives and may include
subjective elements. Each participant’s individual-performance factor is
determined by management, except that the individual-performance factor of an
Executive Officer is determined by the Committee. If an Executive Officer’s
cumulative bonus amount for a fiscal year (as adjusted by his or her
individual-performance factor) is less than the sum of the quarterly bonuses
already paid to him or her for the same fiscal year, the participant will not be
required to refund the quarterly bonuses already paid.

 

(j) In the case of certain Executive Officers, the Company’s quarterly bookings
score replaces all or part of the quarterly revenue score. These Executive
Officers will be designated by the Committee as soon as reasonably practicable
after the beginning of the fiscal year. At that time, the Committee also
determines for each quarter in that year the amount of bookings that will be
required for bookings scores of 0.50, 1.00, 1.50 and 2.00. If the amount of
bookings is less than the amount required for a 0.50 score, the score will be
zero.

 

2



--------------------------------------------------------------------------------

If the amount of bookings is greater than the amount required for a 2.00 score,
the score will be 2.00. If the amount of bookings falls between the amounts
required for one of the foregoing scores, then straight-line interpolation will
be used.

 

(k) The Committee may adjust the amount of the Company’s quarterly revenue or
quarterly operating profit, or both, to exclude extraordinary expenses or
benefits.

 

(l) If the average score applicable to a participant for a fiscal year is less
than 0.50, then the Committee (in the case of Executive Officers) or the
Company’s Chief Executive Officer (in the case of all other participants) may
approve a bonus payment for the fourth quarter of that year (calculated on a
cumulative year-to-date basis) of up to 50% of the participant’s target bonus
amount for that year, based on an assessment of the participant’s individual
performance.

 

5. Payment of Bonuses. Payment of the quarterly cash bonus (if any) is targeted
for the end of the third semi-monthly pay period following the end of a given
quarter. Adjustments to this payment schedule may be made as business conditions
require.

 

6. Employment Requirement. Unless a Severance Agreement between a participant
and the Company provides otherwise, the participant must be employed by the
Company at the time of the bonus payment to receive the quarterly cash bonus.

 

7. Modification or Termination of the Plan. The Committee reserves the right to
modify, suspend or terminate this Plan at any time. Should an acquisition or
significant business initiative change the operating plan, this Plan may be
modified and a new plan will go into effect at the start of the quarter
following this event.

 

8. Benefits Unfunded. No amounts awarded or accrued under this Plan will be
funded, set aside or otherwise segregated prior to payment. The obligation to
pay the bonuses awarded hereunder will at all times be an unfunded and unsecured
obligation of the Company. Plan participants will have the status of general
creditors and must look solely to the general assets of the Company for the
payment of their bonus awards.

 

9. Benefits Nontransferable. No Plan participant will have the right to
alienate, pledge or encumber his or her interest in this Plan, and such interest
will not (to the extent permitted by law) be subject in any way to the claims of
the participant’s creditors or to attachment, execution or other process of law.

 

10. No Employment Rights. No action of the Company in establishing the Plan, no
action taken under the Plan by the Committee and no provision of the Plan itself
will be construed to grant any person the right to remain in the employ of the
Company or its subsidiaries for any period of specific duration. Rather, each
employee is employed “at will,” which means that either the employee or the
Company may terminate the employment relationship at any time and for any
reason, with or without cause.

 

3